DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xiang Hua (CN 105018420, cited in IDS filed on Feb. 15, 2019 in view of Sekiya (Journal Ortho Res, 2012) and Ikebe (Biomed Res Intrnl, 2014).  
The claim is directed to a method of preparing a mesenchymal stem cell preparation from an arthroscopic flushing solution, including the steps of collecting the solution, extracting and expanding stem cells, identifying the characteristics of the stem cells, preparing a stem cell preparation, and controlling the quality of the stem cell preparation.  Each of these steps is generally claimed, followed by a colon (:), with very specific sub-steps recited.  
	Xiang Hua teaches that a large number of mesenchymal stem cells can be obtained from fluid obtained after arthroscopic surgery through collection of the fluid; separation of the cells using centrifugation and membrane filtration; culturing and expanding the isolated cells; identifying characteristics of the stem cell; determining purity, homogeneity, and lack of contamination under ISCT-recommended standards; and preparing and storing them as a stem cell bank.  (Summary of the Invention, 1st para).  Xiang Hua specifically teach collecting the fluid in a sterile tube and storing it for later use;  (Summary of the Invention, 3rd para “(1)”); th para. “(2)”); detecting the proliferation ability of the stem cells by identifying multidirectional differentiation ability to adipogenic, osteogenic and chrondrogenic differentiation (Example 1, paras. 3, 4 and 5) and identifying mesenchymal stem cell-specific antigens (CD45, CD90, CD105, CD147, CD271, CD166, etc., as recommended by the ISCT) (Example 1, para. 2, Figs. 1-4);
	Xiang Hua does not teach resuspending the cells in a 2% by weight serum replacement or that the medium is replaced initially after 45-50 hours and then every 3 days for 12 to 16 days to obtain adherent cells or that the cells are banked and stored at the claimed concentration.   
Xiang Hua does not teach using cells that are at the sixth (6) passage, but does teach for differentiation testing, the stem cells were cultured for at least three (3) passages. (Example 1, paras. 3, 4 and 5).
Xiang Hua does not teach analyzing all of the claimed surface antigens (e.g. CD34-, CD45- or CD73+), but does teach identifying mesenchymal stem cell-specific antigens (CD45, CD90, CD105, CD147, CD271, CD166, etc., as recommended by the ISCT to establish the purity and homogeneity of the cells)  (Example 1, para. 2).
	Sekiya et al. teach obtaining MSCs from synovial fluid collected during surgery, that the MSCs obtained from people undergoing surgery to correct injury were 100 times increased compared to those from healthy volunteers and that the cell morphology, surface antigens, differentiation potentials, and gene expression is the same in cells collected from healthy and st col.).  Sekiya et al. teach assessing CD34-, CD45-, CD90+, CD105+ to confirm purity and heterogeneity.  (p. 944, 2nd col.).  
	Ikebe et al. teach optimizing cell preparation protocols for mesenchymal stem cells useful for therapeutic regeneration, including using serum-free and animal-component free MSC culture media (p. 6, 2nd col, 1st full para.); that MSCs can be used at different passaging stages (less than 1, 1-5 or more than 5); (p. 7, “Passaging and Storing of MSC”); and storing stem cells at 0.5-1 x 106 cells/mL (pg. 7, “5.2 Storing of MSCs”).  
It would have been obvious for one of ordinary skill in the art at the time the application was filed to have modified the process of Xiang Hua to incorporate resuspending the cells in a 2% by weight serum replacement, replacing the media initially after 45-50 hours and then every 3 days for 12 to 16 days to obtain adherent cells, and to have tested for all the claimed surface antigens because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Incorporating these modifications in the process taught by Xiang Hua would have led to predictable results with a reasonable expectation of success because these are standard variables that are modified between protocols and Ikebe et al. teach that optimization of them may be beneficial; additionally, Sekiya et al. teach that large amounts of MSCs can be obtained from this fluid (without incurring additional costs for obtaining) and, as such, there would be a motivation to obtain these cells and optimize the preparation for banking them for future therapeutic use.  Absent any unexpected results from 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840.  The examiner can normally be reached on Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632